20-11207-scc      Doc 18     Filed 05/27/20 Entered 05/27/20 14:58:37             Main Document
                                          Pg 1 of 1



Dear Justice Chapman,

Please DENY attached fraudulent bankruptcy filing 20-11207-scc from Denis Obrien
and Digicel Group.

Denis Obrien is failing to disclose to Justice Chapman, SEC, DOJ and SDNY.

Denis Obrien is currently a defendant facing charges of bribery and corruption before Irish High
Court Justice Teresa Pilkington in case 2001-9223.

And Justice Pilkingtons most recent order is for a "speedy" public accounting of Denis Obriens
99% stake in Digicel Group which is the subject of bankruptcy filing 20-11207-scc.

I have direct knowledge Denis Obrien Sr and Jr connitted financial fraud and founded Digicel
Group with laundered bribery profits.

Please block Denis Obrien and Digicel Groups bankruptcy filing 20-11207-scc which violates
US anti bribery, anti corruption and full disclosure laws.

By failing to disclose to Justice Chapman, SEC & DOJ that Justice Teresa Pilkingtons most
recent order in bribery and corruption case 2001-9223 before the Irish High Court.

Attached is US Congressional Witness Don Macallisters DOJ criminal complaint and SEC
Whistleblower Complaint filed against Denis Obrien and Digicel Group 05/28/2020.

Please confirm receipt of this email. If you have any questions please reply to this email or call
me at 310.924.1303.

Thank you,
Don Macallister
Former Foster Child
US Congressional Witness
US Congressional Tribute Recipient

Recipient of personal commendation from former SEC Chairman Chris Cox
